Title: To John Adams from James Lovell, 16 November 1779
From: Lovell, James
To: Adams, John


     
      Dear Sir
      
       Novr. 16. 1779
      
     
     Not a Line by yesterday’s Post from either you or Mr. Dana; nor indeed from any Person whatever in Massachusetts.
     
     The Principles of Equality in the Treaty between France and us being held up as a model for future Treaties may betray Negotiators into an Error; because tho’ the Equality in regard to France and America is conspicuous, yet Partiality to France compared with other Powers has been established; particularly in the XIX Art: of our incorrect copy: “On the contrary no Shelter or Refuge” &c.
     In the XIII Article, same Copy, French and Americans shall enjoy reciprocal Rights in the respective Dominions. The banished Americans cannot be allowed this under the Title of the Subjects of the King of Gr. Br.
     The respective States of our Union who have passed Laws in their sovereign, independent Capacity, will not consent to repeal them, for the Sake of readmitting into their Bosoms capital Villains.
     This was hinted yesterday by Sth. Carolina and will produce an Instruction if you or we find it necessary.
     If I do not accomplish to send you by Palfrey or Foster the Orders of Credit you mentioned in your last I will most assuredly see that you shall not be without them. There is no trusting to Expedition in the Remittances of Funds by our Committees, nor indeed to Expeditiousness of any Kind here though we are reduced to a few now; the Gem’men for the most part taking themselves home to warm Lodgings, while the Drudges alas must sleep but few hours under slight Coverings and alone.
     I will if I have Time say more respecting the Subject of your past Letters. Affectionately
     
      J L
     
    